Citation Nr: 9925022	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-13 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment for expenses of 
private hospital care at the Parker Community Hospital from 
February 23 to February 27, 1996.



REPRESENTATION

Appellant represented by:  Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from November 1948 to November 
1949, and from April 1951 to April 1953.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Medical Center in Phoenix; the VA Regional Office (RO) of 
jurisdiction is Phoenix.

During the course of the current appeal, several other issues 
have been addressed relating to nonservice-connected pension 
and associated benefits; these are not part of the current 
appeal.  

Since January 1997, after the initial appeal was filed, a VA 
Form 21-22 has been of record reflecting that the Arizona 
Veterans Service Commission holds the veteran's power of 
attorney.

It is noted that the veteran's wife has signed a number of 
documents on his behalf, including a Substantive Appeal, a VA 
Form 9 which technically shows her as the "appellant" which 
is substantively reflective primarily of the incapacitating 
nature of the veteran's disabilities.  Other documents, 
including the Notice of Disagreement, have been signed by 
both the veteran and his wife.  Thus, while it may appear on 
the face of some documents that the veteran's wife is filing 
the claim on his behalf, for a variety of reasons including 
that the veteran has been found to be competent, he is 
considered as the appellant in the current appellate 
consideration.

A hearing was scheduled before a Member of the Board at the 
RO in May 1999; the veteran and his wife did not appear and 
did not request rescheduling, and the claim was forwarded to 
the Board for appellate review.


FINDING OF FACT

Care at the Parker Community Hospital from February 23 to 
February 27, 1996 was not for, and at no time involved, 
aggravated or otherwise impacted upon service-connected 
disability.


CONCLUSION OF LAW

The criteria for reimbursement of or payment for the cost of 
unauthorized medical treatment at the Parker Community 
Hospital from February 23 to February 27, 1996, have not been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(1998).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that although 
the decision to authorize such non-VA care or not is 
discretional within VA and the Secretary under cited 
provisions, the right of a veteran to appeal thereon is 
basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether s preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determinations of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102 
(1998).


Factual Background

In essence, the file records that the veteran had been 
receiving ongoing care for multiple serious health problems, 
none of which is service-connected.  In fact, the veteran has 
no service-connected disabilities.

The veteran was admitted to the Parker Community Hospital 
from February 23 to February 27, 1996 after having 
experienced a cerebrovascular accident (CVA).  

Documentation from the VA medical facility wherein the 
veteran had been receiving ongoing cancer and other therapy 
is in the file reflecting that the veteran met some of the 
criteria for reimbursement of medical expenses (i.e., no VA 
facility was reasonably/feasibly available and a medical 
emergency did exist).  The certification also indicated that 
he was not treated for a service-connected disability, (nor 
was one involved in or impacted by any of the private care).  


Analysis

As cited above, the Court has held that certain elements of 
the regulations with regard to reimbursement of previously 
unauthorized medical expenses are cumulative rather than 
singularly definitive, namely in those situations where 
judgment comes into play, i.e., whether the situation was a 
medical emergency, whether there were available VA 
facilities, etc.  In these elements there are questions of 
discernment, i.e., as to what constitutes an emergency, what 
constitutes reasonable feasibility, etc.

However, there are other elements of the regulations as cited 
above which are not subject to interpretation, but are quite 
specific and not equivocal or subject to judgmental 
differences of opinion.  

In particular, in this case, there is a fundamental basic 
criterion for reimbursement of such expenses, namely that the 
treatment must have been for an adjudicated service-connected 
disability; or for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability; or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or under certain other peculiar 
circumstances such as vocational rehabilitation, etc., which 
are not pertinent herein.

The regulations clearly state that the claim must meet all 
criteria, the most fundamental and basic one of which is that 
one which is not met, namely that the care in question was 
not for a service-connected disability; nor was it for a 
disability aggravating any service-connected disabilities 
since there are none.  The veteran did not have a total and 
permanent disability from service-connected disability, and 
did not otherwise fulfill any of the other exceptions 
identified above with regard to training, etc.  

While the Board appreciates the veteran and his wife 
expressed circumstances, namely that the veteran has been 
receiving VA care for nonservice-connected disabilities for 
some time, that a possible emergency prevailed at the time of 
his admission, and that insurance did not cover the private 
care in question, these are not factors which may be included 
in the adjudicative resolution of this issue.

The evidentiary record does not support the mandatory 
criteria for VA reimbursement of or payment for the cost of 
unauthorized medical treatment at the Parker Community 
Hospital from February 23 to February 27, 1996.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
reimbursement of or payment for the cost of unauthorized 
medical treatment at the Parker Community Hospital from 
February 23 to February 27, 1996.


ORDER

Reimbursement of or payment for expenses of private hospital 
care at the Parker Community Hospital from February 23 to 
February 27, 1996 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

